Name: Council Regulation (EC) No 3366/94 of 20 December 1994 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries
 Type: Regulation
 Subject Matter: world organisations;  fisheries;  information and information processing
 Date Published: nan

 No L 363/60 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3366/94 of 20 December 1994 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries Whereas the enable controls to be earned out on catches from the Regulatory Area while supplementing the monitoring measures provided for in Regulation (EEC) No 2847/93 (3) certain specific control measures are to be defined, inter alia, or die declaration ofcatches, the communication of informa ­ tion, the holding of non-authorized nets and information and assistance relating to the storage and processing of catches; Whereas the maximum catch level for Greenland halibut in sub-areas 2 and 3 is at present unallocated among NAFO Contracting Parties, whereas the NAFO Fisheries Commis ­ sion will convene an inter-sessional meeting to decide such allocation, and whereas catches of Greenland halibut will be authorized in 1995 and will be counted against the quotas decided for Member States, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to the 1994 Act of Accession, . Having regard to Council Regulation (EEC) No 3760/92 20 December .1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community has signed the United Nations ' Convention on the Law of die Sea, which contains principles and rules relating to the conservation and management of the living resources within the exclusive economic zons of the coastal States and on the high seas ; Whereas die Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries,hereinafter referred to as the NAFO Convention, was approved by the Council in Regulation (EEC) No 3179/78 0 and entered into force on 1 Januar 1979; whereas the RegulatoryArea as defined con ­ sists of that part of the Convention Area which lies beyond the areas in which coastal States exercise fisheries jurisdic ­ tion; Whereas the NAFOConvention establishes a suitable frame ­ work for the rational conservation and management of the fishery resources of the Regulatory Area with a view to achieving the optimum utilization thereof; whereas, to this end, the Contracting Parties undertake to carry out joint mea ­ sures; Whereas, in die light of the available scientific advice, the catches of certain species in certain parts of the Regulatory Area should be limited; whereas, in accordance with Article 8 of Regulation (EEC) No 3760/92, it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and die specific conditions under which catches must be made and to allocate die share available to the Community among the Member States ; Whereas, in order to ensure the conservation of fishery resources and their balanced exploitation, technical conser ­ vation measures must be defined, inter alia, for mesh sizes, the level of by-catches and authorized fish sizes; HAS ADOPTED THIS REGULATION: Article 1 Scope 1 . Community vessels operating in the Regulatory Area and retaining on board fish from resources of that area shall do so in furtherance of the objectives and principles of the NAFO Convention. 2. With a view to ensuring through the joint action of the Contracting Parties the rational conservation and manage ­ ment of the fishery resources of the Regulatory Area for the purpose of achieving die optimum utilization thereof, this Regulation lays down:  limits on catches,  technical conservation measures,  international control measures,  provisions relating to die processing and transmission of certain scientific and statistical data. Article 2 Community participation Member States shall forward to the Commission a list of all vessels registered in their ports or flying their flag which intend to take part in the fishing activities in the Regulatory 0) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 378, 30. 12. 1978, p . 1 . 0 OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/61 2. Attachments to nets The use of any means or device other than those described in this paragraph which obstructs the meshes of a net or which dimenishes their size shall be prohibited. Canvas, netting or any other material may be attached to the underside of the cod end in order to reduce or prevent dam ­ age. Devices may be attached to the upper side of the cod end pro ­ vided that they do not obstruct the meshes of the cod end. The use of top-side chafers shall be limited to those men ­ tioned in Annex III hereto . Vessels fishing for shrimp (Pandalus borealis) shall use sort ­ ing grids or grates with a maximum spacing between bars of 22 mm. Area at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day following the date of entry into force of this Regulation. The information forwarded shall include : (a) name of vessel; (b) official registration number of the vessel assigned by the competent national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area; (f) the principal species fished by the vessel in the Regu ­ latory Area; (g) the sub-areas where the vessel may be expected to fish. Member States shall notify the Commission, at least 48 hours in advance, of the fishing vessels flying their flag engaging in the Greenlan halibut fishery, including if possible an esti ­ mate of the projected catch, and shall report at 48-hour inter ­ vals the quantities ofGreenland halibut caught by these ves ­ sels . 3 . By-catches By-catches of the species listed inAnnex I for which no quo ­ tas have been fixed by the Community for a part of the Regu ­ latory Area and taken in that part when fishing directly for:  one or more of the species listed in Annex I, or  one or more of spezies other than those listed inAnnex I, may not exceed for each species on board 2 500 kg or 10 % by weight ofall fish on board, whichever is the greater. How ­ ever, in a part of the Regulatory Area where directed fishing ofcertain species is banned, by-catches ofeach of the species listed in Annex I may not exceed 1 250 kg or 5 % respec ­ tively. For vessels fishing for shrimp (Pandalus borealis), in the event that total by-catches of all species listed in Annex I, in any haul exceed 5 % by weight, vessels shall immediately change fishing area (minimum five-nautical-miles) in order to seek to avoid further by-catches of this species. Article 3 Limits on catches Catches in 1995 of the species set out in Annex I hereto by fishing vessels registered in the ports of Member States or flying their flag shall be limited, within the divisions of the Regulatory Area referred to in the Annex, to the quotas set out therein. 4. Minimum size offish Fish from the Regulatory Area which do not have the size required as set out inAnnex IV may not be retained on board or be transhipped, landed, transported, stored, sold, dis ­ played or offered for sale, but shall be returned immediately to die sea. Where the quantity of caught fish not having the returned immediately to the sea. Where the quantity of caught fish not having the required size exceeds in certain fishing waters 10 % of the total quantity, the vessel must move away to a distance of the last five-nautical-miles before continuing fishing. Article 4 Technical measures 1 . Mesh sizes The use of trawl net having in any section thereof net mehses ofdimensions less than 130 mm shall be prohibited for direct fishing of tiie species referred to the Annex II hereto. This mesh size shall be reduced to 60 mm for direct fishing of short-finned squid. For nets made of polyamide fibres, the equivalent minimum mesh size shall be 120 mm. Vessels using these materials shall have on board certificates, issued by the competent authorities of the flag Member States, certifying that the fibres in the nets are made of polyamide. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. Article 5 Control measures 1 . In addition to complying with Articles 6, 8 , 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall No L 363/62 Official Journal of the European Communities 31 . 12. 94 (a) Member States shall provide, based upon the relevant entries in the logbook, as provided for by Article 5(1), nominal catch and discard statistics, broken down by unit areas no larger than 1 ° longitude, summarized on a monthly basis ; (b) length sampling shall be provided for both nominal catches and discards, with a sampling intensity on the same scale as adopted in (a) and summarized on a monthly basis. 2 . In order to assess the effects ofcod by-catches in the red ­ fish and flatfish fisheries on the Flemish Cap: (a) Member States shall supply, based upon the relevant entries in the logbook as provided for by Article 5 ( 1 ), statistics on discards of cod taken in the redfish and flat ­ fish fisheries in the above area, in addition to the normal reports, summarized on a monthly basis ; (b) length samples of cod taken in the redfish and flatfish fisheries in the above area, shall be provided for the two components separately, with depth information accom ­ panying each sample, summarized on a monthly basis . enter in the logbook in information listed inAnnex V hereto. In complying withArticle 15 of the said Regulation, member States shall also inform the Commission ofcatches of species not subject to quota. 2. When fishing directly for one or more of the species listed in Annex II, vessels my not carry nets the mesh size of which is smaller than that laid down in Article 4 ( 1 ). However, vessels fishing in the course of the same voyage in areas other than the Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use, that is to say: (a) nets shall be unshackled from their boards and their hauling or trawling cables and ropes ; (b) nets carried on or above the deckmust be lashed securely to a part of the superstructure. 3 . The masters of fishing vessels flying the flag of a Mem ­ ber State or registered in one of its ports shall, in respect of catches of the species listed in Annex I, keep : (a) a logbook stating, by species and by processed product, the aggregate output; or (b) a storage plan, by species, of products processed, indi ­ cating where they are located in the hold. Masters of vessels must provide the necessary assistance to enable the quantities declared in the logbook and the pro ­ cesses products stored on board to be verified. 4. Masters of Community vessels fishing for Greenland halibut shall notify the competent authorities of the Member State whose flag their vessel in flying or in which their vessel is registered, 48 hours in advance of engaging in that fishery, including if possible an estimate of the projected catch, and shall report at 48-hour intervals the quantities of Greenland halibut caught. 3 . Length samples shall be taken from all parts of the respective catch of each species concerned in such a manner that at least one statistically significant sample is taken from the first haul taken each day. The size of a fish shall be masured from the tip of the snout to the end of the tail fin. For the purposes set out in paragrraphs 1 and 2, length samples taken as described in this Regulation shall be deemed to be representative of all catches of the species con ­ cerned. Article 7 Article 6 This Regulation shall enter into force on 1 January 1995 .Statistical and scientific data 1 . In order to secure advice on localized and seasonal con ­ centrations ofjuvenileAmerican plaice and yellowtail floun ­ der in division 3LNO of the Regulatory Area: However, for new Member States, the Regulation shall enter into force on the date of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1994 . For the Council The President J. BORCHERT 31 . 12. 94 Official Journal of the European Communities No L 363/63 ANNEX I Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Cod North West Atlantic NAFO 2J3KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Cod North West Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Cod North West Atlantic NAFO 3M Belgium Denmark Germany 513 Greece Spain 1 574 France 221 Ireland Italy Luxembourg Netherlands Austria Portugal 2 155 Finland Sweden United Kingdom 1 022 Available for Member States EC total 5 485 No L 363/64 Official Journal of the European Communities 31 . 12. 94 Stock I Member State 1995 quota (tonnes) Species Geographicalregion Zone Atlantic redfish North West Atlantic NAFO 3M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 4 030 Atlantic redfish North West Atlantic NAFO 3LN Belgium Denmark Germany 476 Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total ' 476 American plaice North West Atlantic NAFO 3M0 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 (') There will be no direct fishing on this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. Official Journal of the European Communities No L 363/6531 . 12. 94 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone American plaice North West Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal N Finland Sweden United Kingdom Available for Member States EC total 0 Yekkiwtauk fkizbder North West Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Witch flounder North West Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for' Member States EC total 0 (') There will be no direct fishing on this species , which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. Official Journal of the European Communities 31 . 12. 94No L 363/66 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Capelin North West Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Squid North West Atlantic NAFO-subzones 3+4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden ' United Kingdom Available for Member States EC total p.m. Greenland halibut North West Atlantic NAFO-subzones 2+3 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 (2) The total allowable catch for 1995 is 27 000 tonnes . An allocation for this TAC among NAFO Contracting Parties will be decided during 1995. Catches by Corn-acting Parties will be counted against the quota allocated to them for 1995 . Official Journal of the European Communities31 . 12. 94 No L 363/67 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Shrimp North West Atlantic NAFO 3LNO0) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 (') There will be no direct fishing on this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. No L 363/68 Official Journal of the European Communities 31 . 12. 94 ANNEX II Common name Scientific name Principal groundfish (except flatfish) Atlantic cod Gadus morhua Haddock Melanogrammus aeglefinus Redfish Sebastes spp. Atlantic redfish Sebastes marinus Golden redfish ' Sebastes mentella Silver hake Merluccius bilinearis Red hake Urophycis chuss Pollackl (= saithe) Pollachius virens Flatfish American plaice Hippoglossoides platessoides Witch flounder Glyptocephalus cynoglossus Yellowtail flounder Limanda ferruginea Greendland halibut Reinhardtius hippoglossoides Atlantic halibut Hippoglossus hippoglossus Winter flounder Pseudophleuronectes americanus Summer flounder Paralichthys dentatus Windowpane flounder Scophthalmus aquosus Flatfish (NS) Pleuronectiformes Other groundfish American angler (= goosefish) Lophius americanus Atlantic searobins Prionotus spp. Atlantic tomcod Microgadus tomcod Blue whiting Micromesistius poutassou Cunner Tautogolabrus adspersus Cusk (= tusk) Brosme brosme Greenland cod Gadus ogac Blue ling Molva dypterygia Ling Molva molva Lumpfish (= lumpsucker) Cyclopterus lumpus Northern kingfish Menticirrhus saxatilis Northern puffer Sphoeroides maculatus Eelpouts (NS) Lycodes spp. Ocean pout Macrozoarces americanus Polar cod Boreogadus saida Roundnose grenadier Coruphaenoides rupestris Roughhead grenadier Macrourris berglax Sandeel (= sand lance) Ammodytes spp. Sculpin Myoxocephalus spp. Scup Stenotomus chrysops Tautog Tautoga onitis Tilefish Lopholatilus chamealeonticeps White hake Urophycis tenuis Wolffish (NS) Anarhichas spp. Atlantic wolffish Anarhichas lupus Spotted wolffish Anarhichas minor Groundfish (NS) ... 31 . 12. 94 Official Journal of the European Communities No L 363/69 ANNEX III AUTHORIZED TO-SIDE CHAFERS 1 . Icnaf-type top-side chafer A rectangular piece of netting attached to the upper side of a cod end to reduce or prevent damage and com ­ plying with the following requirements : (a) the netting shall not have a mesh size less than that specified for the net itself; (b) the netting may be fastened to the cod end only along the forward and lateral edges of the netting and shall be fastened in such amanner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the codline mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the cod end measured from not less than four meshes in front of the codline mesh; (c) the number of meshes in the width of the netting shall be at least one and a half times the number of meshes in the width of the part of the cod end which is covered, both widths being taken at right angles to the longitudinal axis of the cod end. 2. 'Multiple flap' top-side chafer Pieces of netting having in all their parts meshes the dimensions of which, whether the pieces of netting are wet or dry, are not less than those of the meshes of the net to which they are attached, provided that: (i) each piece of netting: (a) is fastened only by its forward edge across the cod end at right angles to its longitudinal axis ; (b) is at least equal in width to the width of the cod end (such width being measured at right angles to the longitudinal axis of the cod end at the point of attachment); (c) is not more than 10 meshes long. (ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of die cod end. 3. Large mesh (modifiedPolish-type) top-side chafer Arectangular piece of netting made of the same twine material as the cod end, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the cod end and extending over all or any part ofthe upper side ofthe cod end, having in all its parts amesh size twice that ofthe cod end whenmeasured wet and fastened to the cod end along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting exactly coincides with four meshes of the cod end. ANNEX IV Species Minimum size Definition Atlantic cod 41 cm fork length American plaice 25 cm total length Yellowtail flounder 25 cm total length No L 363/70 Official Journal of the European Communities 31 . 12. 94 ANNEX V Particulars to be contained in the logbook Particulars Code Name of vessel 01 Nationality of vessel 02 Registration number of vessel 03 Port of registration 04 Type of fishing gear used (daily) 10 Type of fishing gear 2 (2) Date:  day 20  month 21  year 22 Position:  latitude 31  longitude 32  statistical zone 33 Number of fishing operations per period of 24 hours (') 40 Number of hours fishing with gear per period of 24 hours (') . 41 Name of species 2 (2) Daily catches by species (in tonnes live-weight( 50 Daily catches, per species, for human consumption 61 Quantities discarded daily per species 63 Place of transhipment 70 Date(s) of transhipment 71 Master's signature 80 (') Where two or more types of fishing gear are used in a given 24-hour penod, separate records must be supplied for each type of gear. (2) To be indicated together with one of the abbreviations listed in the second part of this Annex. Standard abbreviations for the principal species in the NAFO area Names of species of fish Abbreviations English Latin ALE Alewife Alosa pseudoharengus ARG Atlantic argentine Argentina silus BUT American butterfish Peprilus triacanthus CAP Capelin Mallotus villosus COD Cod Gadus morhua GHL Greenland halibut Reinhardtius hippoglossoides HAD Haddock Melanogrammus aeglefinus HER Herring Clupea harengus HKR Red hake Urophycis chuss HKS Silver hake Merluccius bilinearis MAC Mackerel Scomber scombrus PLA American plaice Hippoglossoides platessoides POK Saithe Pollachius virens RED Redfish Sebastes marinus RMG Roundnose grenadier Macrourus rupestris SHR Shrimps and prawns Pandalus spp. SQU Squid Loligo paelei  Dlex illecebrosus WÃ Ã  Witch flounder Glyptocephalus cynoglossus YEL Yellowtail flounder Limanda ferruginea 31 . 12. 94 Official Journal of the European Communities No L 363/71 Standard abbreviations for fishing gear Abbreviations Fishing gear OTB Bottom otter trawl (side or stern, not specificed) OTB 1 Bottom otter trawl (side) OTB 2 Bottom otter trawl (stern) OTM Midwater otter trawl (side or stern, not specified) OTM 1 Midwater otter trawl (side) OTM 2 Midwater otter trawl (stern) PTB Bottom pair trawl (two vessels) PTM Midwater pair trawl (two vessels) GN Gillnets (not specified) GNS Set gillnets LL Longlines (set or drifting, not specified) LLS Longlines (set) LLD Longlines (drifting) MIS Miscellaneous fishing gear NK Fishing gear not known